                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


HELEN JONES                                                     CIVIL ACTION


v.                                                              NO. 21-509
                                                                c/w 21-510


KOP DUNGELYAN, ET AL.                                           SECTION “F”

                               ORDER AND REASONS

     Local Rule 7.5 of the Eastern District of Louisiana requires

that oppositions to a motion be filed no later than eight days

before    the   noticed   submission      date.     No   opposition     to   the

defendants’ motion to dismiss has been filed.

     Accordingly, because the motion is unopposed, and because it

appears   to    have   merit   under    Federal   Rule   of   Civil   Procedure

12(b)(2) and related caselaw,

     IT IS ORDERED: that the motion is GRANTED.               The plaintiffs’

actions are dismissed without prejudice to the plaintiffs’ ability

to re-file in an appropriate venue. 1

                                 New Orleans, Louisiana, June 23, 2021

                                       ______________________________
                                            MARTIN L. C. FELDMAN
                                        UNITED STATES DISTRICT JUDGE



1    These cases have nothing to do with Louisiana. The plaintiffs
in both cases are Orleans Parish residents who sue the same five
defendants for injuries sustained in a November 8, 2019 car
accident in Mississippi. The defendants are a Californian trucker
(Mr. Kop Dungelyan) and a group of trucking and insurance companies
based in California, Pennsylvania, and Texas.
                                 1
